Citation Nr: 0813848	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for severe 
degenerative joint disease with foraminal stenosis, lumbar 
myositis, strain, and bilateral S1 radiculopathy, secondary 
to foraminal stenosis L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953, and from January 1954 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision in which the 
RO continued a 20 percent rating for the veteran's low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in June 2002.  The RO issued a statement of the case (SOC) in 
October 2002 and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) later that 
same month.

In June 2003, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  During the hearing, the veteran raise a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  In December 2003, the RO issued a supplemental 
SOC (SSOC) reflecting the continued denial of the claim for a 
rating in excess of 20 percent for the veteran's low back 
disability following a de novo review of the entire evidence 
of record.
 
By a February 2004 rating decision, the RO denied, inter 
alia, a claim for a TDIU.  Review of the claims file reflects 
that the veteran perfected an appeal as to the RO's denial of 
a TDIU.  

In April 2005, the Board remanded the matter of an increased 
rating for the veteran's low back disability to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional due process and evidentiary development.  After 
completing the Board's requested actions, the AMC continued 
the denial of the veteran's claim for a rating in excess of 
20 percent for his low back disability (as reflected in June 
2005 and October 2006 SSOCs), and returned the matter to the 
Board for further appellate consideration.
 
The Board notes that, in an August 2005 rating decision, the 
RO granted service connection for diabetes mellitus, type II 
associated with herbicide exposure, and for peripheral 
neuropathy of the bilateral upper and lower extremities, as 
secondary to service-connected diabetes mellitus, each, 
effective April 8, 2005.  

Additionally, prior to certification of this appeal to the 
Board, the RO issued an April 2007 rating decision granting 
entitlement to a TDIU, effective January 26, 2007.  As this 
is considered a full grant of the benefit sought with regards 
to this issue, this matter is no longer before the Board.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the AMC, in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board construes statements 
made by the veteran in a March 2006 letter as raising claims 
for earlier effective dates for the grant of service 
connection for diabetes mellitus, type II, and for bilateral 
upper and bilateral lower peripheral neuropathy.  There is no 
indication in the record that these matters have yet been 
addressed; hence, they are referred to the RO for appropriate 
action.    In addition, the Board notes that although a TDIU 
was granted during the pendency of this appeal, the veteran 
still appeared to want to discuss this matter at the February 
2008 Board hearing.  Therefore, the RO should clarify with 
the veteran if he was intending to raise a "downstream" 
claim related to the grant of the TDIU (e.g. an earlier 
effective date), and if so, the RO should take the 
appropriate action.   


REMAND

Unfortunately, the claims file reflects that further RO 
action on the appeal of the veteran's claim for a rating in 
excess of 20 percent for his service-connected low back 
disability is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.

The veteran contends that his low back disability has 
worsened, to include current  difficulty with walking, 
bending, prolonged standing and sitting, and continuous pain 
that is not relieved by medication. 

The Board notes that the veteran last underwent a VA spine 
examination in June 2005.  Since that time, June 2005 and 
February 2007 VA peripheral nerve examination reports have 
been performed and VA examiners have attributed the veteran's 
neurological symptoms (which the veteran related as part of 
his low back disability) to his service connected peripheral 
neuropathy of the bilateral lower extremities (as noted 
above, secondary service connection for peripheral neuropathy 
related to diabetes was granted during the course of this 
appeal).  

The February 2007 VA peripheral nerve examination report 
reflects objective findings that the veteran's gait and 
balance were not normal.  The examiner reported that the 
veteran walked cautiously with a cane.  At an April 2007 VA 
hypertension examination, the veteran stated that his lower 
back disc disease was his most limiting disability.   In 
addition, during the February 2008 Board hearing, the veteran 
was observed using a cane and he asserted that his low back 
disability had become worse since his last VA spine 
examination in June 2005.  

Therefore, to ensure that the record includes sufficient 
medical information reflecting the current severity of the 
veteran's low back disability, the Board finds that more 
contemporaneous examinations-with findings responsive to the 
applicable rating criteria-are needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) ("an 
examination too remote for rating purposes cannot be 
considered contemporaneous").  The examinations should 
include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent medical history since his June 2005 VA spine 
examination.  See also 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

The Board points out that a medical determination as to the 
severity of the veteran's service-connected low back 
disability is especially important in this particular 
instance because the objective medical evidence does not 
clearly indicate what neurological symptomatology is 
medically related to the veteran's separately service-
connected peripheral neuropathy, bilateral lower extremities, 
or whether it is possible to separate symptoms of the 
veteran's service-connected peripheral neuropathy, bilateral 
lower extremities from those of his service-connected low 
back disability.   See Mittleider v. West, 11 Vet. App. 181 
(1998) (where it is not possible to distinguish the effects 
of a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility to obtain the medical 
information needed to assess the severity of the veteran's  
service-connected low back disability.

The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the claim for increase.  38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or  hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled orthopedic examination, the RO should obtain 
and associate with the claims file a copy(ies) of the 
notice(s) of the date and time of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding medical records.  The claims file 
reflects that the veteran has received medical treatment from 
the VA Medical Center (VAMC) in San Juan, Puerto Rico.  
During the February 2008 Board hearing, the veteran and his 
representative informed the undersigned that he has received 
ongoing treatment for his low back disability at the San Juan 
VAMC. However, the most recent treatment records from this 
facility that are associated with the claims file are dated 
in October 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a  claim are considered constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v.  West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2  Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent treatment records from the 
San Juan VAMC since October 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the increased rating 
claim on appeal. 

The RO should invite the veteran  to submit all pertinent 
evidence in his possession, and ensure that its notice to the 
veteran meets the requirements of the recent decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008)  (as regards 
minimum 38 U.S.C. § 5103(a) notice requirements for increased 
rating claims).

The Board f notes that, in Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
her possession, and ensure that its notice to the veteran 
meets the requirements of the decisions Kent and Vasquez-
Flores (cited to above), as appropriate, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective date), as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal. 
Further, in adjudicating the increased rating claim on 
appeal, the RO must document its specific consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007), is appropriate.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the San 
Juan VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's service-connected low back 
disability, from October 2006  to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file. 

2.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
notice letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.

The RO should request the veteran furnish 
all pertinent evidence in his possession 
relating to the claim for a higher rating 
on appeal, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examinations, by appropriate physicians, 
at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished, to 
include x-rays, (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  Each examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms specifically associated with the 
veteran's low back disability.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
low back disability.  .The neurological 
examiner should opine whether it is 
possible to separate symptoms of the 
veteran's separately service-connected 
peripheral neuropathy, bilateral lower 
extremities, from those of his service-
connected low back disability.  
 
The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He or he should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

Further, the orthopedic physician should 
indicate whether the veteran experiences 
localized tenderness, muscle spasm, or 
guarding; and, if so, whether such muscle 
spasm or  guarding is severe enough to 
result in an abnormal gait, or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  
The physician should  also indicate 
whether there is any ankylosis of the 
spine; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.   

If the veteran has incapacitating 
episodes associated with his service-
connected lumbar disability, the examiner 
should indicate whether over the last 12- 
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks. 

Considering all neurological and 
orthopedic examination findings, the 
examiner should also ascertain the extent 
of impairment attributable to the 
veteran's service-connected low back 
disability, particularly with respect to 
locomotion and any possible loss of use 
of any extremity. The examiner should 
report whether the veteran has lost the 
use of his lower extremities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
(The term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.)

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
him by the pertinent medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for the service-
connected low back disability on appeal.  
If the veteran fails, without good cause, 
to report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate. Otherwise, the RO should 
adjudicate the claim for increase in 
light of all pertinent evidence and legal 
authority, to include consideration of  
all symptoms attributable to the service-
connected disability in light of 
Mittleider (cited to above), as well as 
whether "staged rating" of the low back 
disability, pursuant to Hart (cited to 
above), is appropriate. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



